Citation Nr: 1758841	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO. 14-07 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Pension Management Center in St. Paul, Minnesota

THE ISSUE

Entitlement to non-service connected pension benefits.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Cheng, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1974 to March 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, on behalf of the RO in Waco, Texas.

In September 2015, the Board remanded the Veteran's claim for additional development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

In a September 2017 statement, through his representative, the Veteran contends that he submitted evidence which indicates that he is currently in receipt of Supplemental Security Income (SSI). He asserts that SSI is based on the same disabilities he is seeking non-service connected pension benefits for, which were examined by VA in October 2015. The Veteran stated that he submitted evidence of receipt of SSI benefits on September 20, 2013 and contends that VA did not research these records. After a review of the claims file, there is no indication in that VA attempted to obtain these records and such records have not been associated with the claims file. The omission of potentially relevant records, particularly those in the possession of another Federal government agency, necessitates that the claim must be returned for additional development. See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (finding that VA must seek to obtain relevant records under 38 U.S.C. § 5103A (2012) when "there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits"); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (finding VA's duty to assist specifically includes requesting information from other Federal departments). Thus, an effort must be made to locate and associated any relevant Social Security Administration (SSA) records with the Veteran's claims file.

Further, the Veteran last submitted a VA Form 21-0516-1, Improved Pension Eligibility Verification Report, in July 2012. As mentioned above, in September 2013, the Veteran submitted a letter from SSA which indicates that he receives monthly SSI income. This income is not reflected on the Improved Pension Eligibility Verification Report the Veteran submitted in July 2012. Therefore, the Veteran must also submit an updated form which reflects his current income.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he submit a completed VA Form 21-0516-1, Improved Pension Eligibility Verification Report.

2. Obtain the Veteran's SSA records, to include the most recent disability determination for SSI benefits and the records upon which the determination was based. All SSA records should be associated with the record. If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159 (e) (2017).

3. After all available evidence has been associated with the record; the AOJ should review the evidence and determine if further development is warranted. The AOJ should take any additional development as deemed necessary.

4. After all development has been completed, the AOJ should readjudicate the claim. If the benefit is denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




